DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites on line 2 that the claim requires “a bar peeling insert-holder according to claim 14”.  However, it is noted that claim 14 has been cancelled by Applicant.  Thus, the scope of claim 19 is unclear.  For purposes of expediting prosecution “a bar peeling insert-holder according to claim 14” will be interpreted as –a bar peeling-insert holder--.  Further clarification is needed.
Further, there is insufficient antecedent basis for “the first and second insert pockets” of the insert holder (lines 2-3), since no “pocket” has been previously introduced in the claims.  For purposes of expediting prosecution “the first and second insert pockets” will be interpreted as –first and second insert pockets--.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-10, 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno US 8,523,497 in view of Fang et al. US 2017/0120351 (hereafter—Fang--). 
In regards to claims 1 and 24, Uno discloses a square-shaped bar-peeling insert comprising: a first rake surface (2) and a second surface (3) located opposite thereto (See Fig. 3); an insert axis extending through centers of both the first rake surface (2) and the second surface (3); an insert peripheral surface (4) connecting the first rake surface (2) and second surface (3), the insert peripheral surface (4) comprising first, second, third and fourth peripheral sub- surfaces and first, second, third and fourth corners connecting adjacent peripheral sub-surfaces (See annotated Fig. 4); and a first cutting edge (5) extending along an intersection of the insert peripheral surface (4) and the first rake surface (2) (See Fig. 3), the first cutting edge (5) comprising a sub-cutting edge (5a, 5b, 5d) between each pair of adjacent corners (annotated Fig. 1); wherein, in a plan view (as viewed on Figure 1) of the first rake surface (2), each sub-cutting edge comprises (5a, 5b, 5d): a centrally located straight wiper sub-edge (5a); and first (5d, 5b) and second peeling sub-edges (5d, 5b) being located on opposite sides of the wiper sub-edge (5a) (See modified Fig. 1); the first peeling sub-edge (5d, 5b) being at least partially curved and connecting the wiper sub- edge (5a) to a first corner edge (5c) of a first corner of one of said pairs of adjacent corners (annotated Figure 1); the second peeling sub-edge (5d, 5b) being at least partially curved second peeling sub-edge (5d, 5b) connecting the wiper sub-edge (5a) to a second corner edge (5c) of a second corner of the same pair of adjacent corners as the first corner (see annotated Fig. 1); each of said first (5d, 5b) and second peeling sub-edges (5d, 5b) comprises a primary sub-edge (5d) connected to said wiper sub-edge (5a) and a secondary sub-edge (5b) connected at one side thereof to the primary sub-edge (5d) and at the other side thereof to said corner; in said plan view of the first rake surface (2): the centrally located straight wiper sub-edges (5a) define an imaginary square bounding the insert; the first, second third and fourth corners are spaced inwardly from the imaginary square (See modified Fig. 1); sides of the imaginary square have an insert side length, SL; and the wiper sub-edge has a wiper length, WL (See modified Fig. 1 depicting the insert side length, and wiper length); and a lead angle formed between the straight wiper sub-edge (5a) and the secondary sub-edge (5b) is defined as having a value.  It is noted that the lead angle is determined to be by taking lead internal angle E which ranges from 100˚ to 178˚ as follows: 
                        
                            
                                
                                    (
                                    100
                                    ˚
                                    -
                                    90
                                    ˚
                                    )
                                
                                
                                    2
                                
                            
                        
                    =5˚ and                         
                            
                                
                                    (
                                    1
                                    78
                                    ˚
                                    -
                                    90
                                    ˚
                                    )
                                
                                
                                    2
                                
                            
                        
                    =44˚, thus Uno’s lead angle ranges from 5˚-44˚.

    PNG
    media_image1.png
    640
    605
    media_image1.png
    Greyscale

However, Uno fails to disclose that the insert is a double-sided insert having a second cutting edge extending along an intersection of the insert peripheral surface and the second surface.
Nevertheless, Fang teaches that is well known in the art of positive clearance cutting inserts, to have a double-sided cutting insert with a second cutting edge extending along an intersection of an insert peripheral surface and a second surface.  See at least prior art as disclosed in Figure 1E; 2B and Fang’s invention 4B.  Note that Fang’s first cutting edge is identical to the second cutting edge.
A person having ordinary skill in the art at the time Applicant’s invention was filed, would have recognized that by modifying a single sided cutting insert to be double sided, will provide additional cutting edges to the cutting insert therefore increasing cutting insert’s usage life.  A person having ordinary skill in the art would recognized that in a case when one cutting edge is worn out, if a cutting insert is double sided, the additional cutting edge can be used instead.  Thus, also increasing usage of the same cutting insert without the need of disposing of the cutting insert.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed, to modify Uno’s cutting insert, to be a double-sided cutting insert with an additional secondary cutting edge identical to the first cutting edge based on the teachings of Fang, to increase cutting insert’s usage life by providing an additional cutting edge to be used when other cutting edges are worn out.
However, Uno fails to disclose that the value of the lead angle (K) ranges between 15˚ (not including 15˚) and 25˚ (not including 25˚), such that it fulfills the condition of 15˚<K<25˚ (for claim 1) and that the value of the lead angle (K) ranges between 18˚ (not including 18˚) and 22˚ (not including 22˚), such that it fulfills the condition of 18˚<K<22˚ (for claim 24).
Nevertheless, since Uno does, however, disclose there is a lead angle disposed between the secondary sub-edge and the straight wiper edge, which value(s) ranging from 5˚-44˚; the value(s) of the lead angle constitute a defined value of the cutting insert. Therefore, the value(s) of the lead angle to which the secondary sub-edge is disposed in relation to the straight wiper edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that lead angles will depend on the type of material being machined, desired cutting performance and desired chip thinning when machining. Additionally, the desired value(s) of lead angles will depend on the desired distribution of cutting forces, for providing a stable and consistent cutting while allowing speed and feed to be maximized.   Therefore, since the general conditions of the claim, i.e. that the cutting insert is made up of a defined lead angle disposed between the secondary sub-edge and the straight wiper edge, having value(s) ranging from 5˚-44˚, were disclosed in the prior art by Uno, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Uno’s lead angle value(s) to be within a desired range such as to fulfill the condition of 15˚<K<25˚ (for claim 1) and the condition of 18˚<K<22˚ (for claim 24).  In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
  	Regarding claim 3, Uno as modified discloses the square-shaped bar-peeling insert according to claim 1, Uno as modified also discloses that, the second cutting edge (of Uno as modified by Fang) comprises a sub-cutting edge (of Uno as modified by Fang) between each pair of adjacent corners; wherein, in a plan view of the second surface (now with secondary cutting edge as modified by Fang), each sub-cutting edge comprises: a centrally located straight wiper sub-edge (of Uno as modified by Fang; and first and second peeling sub-edges (of Uno as modified by Fang) being located on opposite sides of the wiper sub-edge (of Uno as modified by Fang); the first peeling sub-edge being at least partially curved and connecting the wiper
sub-edge to a first corner edge of a first corner of one of said pairs of adjacent corners (of Uno as modified by Fang); and the second peeling sub-edge being at least partially curved second peeling sub-edge connecting the wiper sub-edge to a second corner edge of a second corner of the same pair of adjacent corners as the first corner.  It is noted that since Uno was modified by Fang to be a double-sided cutting insert having the first cutting edge being identical to the second cutting edge, then Uno as modified discloses the limitations above.
Regarding claim 4, Uno as modified discloses the square-shaped bar-peeling insert according to claim 1, Uno as modified discloses that the insert peripheral surface (now as modified by Fang as in either Figure 2B or 4B of Fang), extends perpendicular to both the first rake surface (of Uno) and second rake surface (of Uno as modified by Fang).
Regarding claim 5, Uno as modified discloses the square-shaped bar-peeling insert according to claim 1, Uno as modified discloses that, in said plan view, the primary sub-edge (5d of Uno) is more curved than the secondary sub-edge (5b of Uno) (See Figure 2 of Uno).
Regarding claim 6, Uno as modified discloses the square-shaped bar-peeling insert according to claim 5, Uno as modified discloses that, in said plan view, the secondary sub-edge (5b of Uno) is straight (see Figures 1 and 2 of Uno).
Regarding claim 9, Uno as modified discloses the square-shaped bar-peeling insert according to claim 1, Uno as modified discloses that, wherein each corner (5c of Uno) has a corner radius smaller than any of said first (5d, 5b of Uno) and second peeling sub-edges (5d, 5b of Uno) (refer to Uno’s column 7, lines 9-13 describing the corner radius as smaller than the any radius of the first and second peeling sub-edge).
Regarding claim 10, Uno as modified discloses the square-shaped bar-peeling insert according to claim 5, Uno as modified discloses that, wherein each corner (5c of Uno) has a corner radius smaller than any of said primary sub-edges (5d of Uno) (refer to Uno’s column 7, lines 9-13 describing the corner radius as smaller than the radius of the primary sub-edges).
Regarding claim 13, Uno as modified discloses the square-shaped bar-peeling insert according to claim 1, Uno as modified discloses that the first cutting edge (of Uno) is 90˚ rotationally symmetric about the insert axis.
Claims 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uno US 8,523,497 in view of Fang et al. US 2017/0120351 (hereafter—Fang--) as applied to claim 1 above and in further view of Choi US 8,328,472.
Regarding claims 7 and 8, Uno as modified discloses the square-shaped bar-peeling insert according to claim 1.
However, Uno fails to specifically teach wherein the insert fulfills the following condition: WL/SL < 0.6 and wherein the insert fulfills the following condition: WL/SL > 0.20.
Choi teaches wherein the insert fulfills the following condition: WL/SL < 0.6 and wherein the insert fulfills the following condition: WL/SL > 0.20.  Refer to annotated Figure 13 of Choi below which shows the relationship between WL and SL and more specifically in column 6, lines 9-14, it describes that WL is between 40% to 60% SL for the purpose of allowing for a greater feed amount and increase processing speed (See Col. 5, lines 63-65).

    PNG
    media_image2.png
    613
    559
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Uno’s cutting insert to have selected the overlapping portion of the ranges such that it fulfils both WL/SL < 0.6 and WL/SL > 0.20, based on the teaching of Choi because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP § 2144.05.1) and doing so would allow for a greater feed amount and increase processing speed (See Col. 5, lines 63-65). 
Regarding claims 11-12, Uno as modified discloses the square-shaped bar-peeling insert according to claim 1, Uno as modified discloses that each peeling sub-edge has a length, in a direction parallel to an associated one of the sides of the imaginary squares, defining a peeling length PL.
However, Uno as modified fails to specifically teach that the length of the peeling length PL in relation to the SL fulfills the following condition: PL/SL < 0.3 and wherein the insert fulfills the following condition: PL/SL > 0.15.
As previously discussed in 103 rejection of claim 7-8, the modification by Choi would provide the remaining length of the side of the imaginary square to be 40% to 60%, and with the peeling edges being depicted as nearly half way between the wiper edge to one side of the imaginary square, PL would be nearly 10-15%.  Nevertheless, the length PL is a result-effective variable because it would impact the amount of material cut off during machining operations. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PL of Uno in order to optimize the relationship between PL and SL for the amount of material cut during machining operations.
Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Uno US 8,523,497 in view of Fang et al. US 2017/0120351 (hereafter—Fang--) as applied to claim 1 above and in further view of Hansson US 5,256,008.
Regarding claim 19, Uno as modified discloses the square-shaped bar-peeling insert according to claim 1.
However, Uno fails to specifically disclose that the insert is mounted on first and second insert pockets of a bar-peeling insert-holder such that a bar-peeling tool assembly is created, and the first insert having a first operative sub- cutting edge and the second insert having a second operative sub- cutting edge. 
Hansson teaches a bar-peeling tool assembly comprising a bar-peeling insert-holder (12), which are mounted respectively in the first and second insert pockets of the insert- holder (See modified Fig. 4 depicting the first and second insert pockets), the first insert having a first operative sub- cutting edge and the second insert having a second operative sub-cutting edge (See modified Fig. 4 depicting the first and second operative sub-cutting edge operating on a workpiece 10). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uno to provide a bar peeling assembly and tool holder in order to complete peeling operations on a workpiece.
Regarding claim 20, Uno as modified discloses the square-shaped bar-peeling insert according to claim 19, Uno as modified also discloses that the bar-peeling tool assembly is in contact with a bar workpiece having an elongation direction, wherein: the first and second inserts both are in contact with the bar workpiece; the first insert is oriented such that a wiper sub-edge and at least one peeling sub-edge of the first operative sub-cutting edge contact the bar workpiece; the second insert is oriented such that at least a wiper sub-edge of the second operative sub- cutting edge contacts the bar workpiece; and the wiper sub-edge of the second operative sub-cutting edge is parallel to the elongation direction of the bar workpiece. See 103 rejection of claim 19 describing the modification of Uno to provide a bar assembly and tool holder to operate on a workpiece. The modification would result in the wiper sub-edge and at least one pealing edge of Uno’s insert in the first pocket of Hansson would contacting the workpiece. Furthermore, the modification would result in in the wiper sub-edge of Uno’s insert in the second pocket of Hansson is parallel to the elongation direction of the bar workpiece. (See modified Fig. 4 of Hansson depicting the first and second pocket, and the orientation relative to the workpiece 10 and elongation direction S).
Regarding claim 21, Uno as modified discloses the square-shaped bar-peeling insert according to claim 20, Uno as modified also discloses that both peeling sub-edges of the first operative sub-cutting edge contact the bar workpiece. From the modification in 103 rejection of claim 19, Uno’s insert in the first pocket would result in both peeling sub-edges in contact with the bar workpiece.
Regarding claim 22, Uno as modified discloses the square-shaped bar-peeling insert according to claim 20, Uno as modified also discloses that the second operative sub- cutting edge has one peeling sub-edge in contact with the bar workpiece, said one peeling sub-edge being closer to the first insert than the other peeling sub-edge of the second operative sub-cutting edge. From the modification in 103 rejection of claim 19, Uno’s insert in the second pocket would result in one peeling sub-edge being closer to Uno’s insert in the first pocket than the other peeling sub-edge.
Regarding claim 23, Uno as modified discloses the square-shaped bar-peeling insert according to claim 22, Uno as modified also discloses that said other peeling sub-edge of the second operative sub-cutting edge does not contact the bar workpiece. From the modification in 103 rejection of claim 19, Uno’s insert in the second pocket would result in the peeling sub-edge furthest from the first pocket free from contact with the workpiece.
Allowable Subject Matter
Claims 27-29 are allowed.
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 08/31/2022 with respect to amended claim 1 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 103 over of Uno US 8,523,497 in view of Fang et al. US 2017/0120351 (hereafter—Fang--) has been incorporated as aforementioned.
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.  Specifically, the Examiner would like to address Applicant’s arguments on page 18 of the Remarks where Applicant sets forth that “there is no credible motivation to modify Uno’s single-sided face milling insert to be double-sided, since this would interfere with the positive geometry and the clearance it offers relative to the workpiece, during face milling operations.
The Examiner respectfully disagrees and point Applicant to the rejection above for details.  More specifically, to the teaching reference of Fang.
As noted in the rejection above, teaching reference Fang teaches that is well known in the art of positive clearance cutting inserts, to have a double-sided cutting insert with a second cutting edge extending along an intersection of an insert peripheral surface and a second surface.  See at least prior art as disclosed in Figure 1E; 2B and Fang’s invention 4B.  Note that Fang’s first cutting edge is identical to the second cutting edge.
A person having ordinary skill in the art at the time Applicant’s invention was filed, would have recognized that by modifying a single sided cutting insert to be double sided, will provide additional cutting edges to the cutting insert therefore increasing cutting insert’s usage life.  A person having ordinary skill in the art would recognized that in a case when one cutting edge is worn out, if a cutting insert is double sided, the additional cutting edge can be used instead.  Thus, also increasing usage of the same cutting insert without the need of disposing of the cutting insert.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed, to modify Uno’s cutting insert, to be a double-sided cutting insert with an additional secondary cutting edge identical to the first cutting edge based on the teachings of Fang, to increase cutting insert’s usage life by providing an additional cutting edge to be used when other cutting edges are worn out.
Thus, there is some teaching or suggestion in the prior art to modify a single sided face milling insert to be double-sided, since Fang teaches a double-sided positive cutting insert which still performs milling operation with positive geometry and clearance it offers relative to the workpiece being machine.  As such, the Examiner’s interpretation is not precluded.  
Examiner’s Notes
Examiner Ramos has been is assigned to act on the present application which has received one action by Examiner Cha, whom is no longer at the Office.  Accordingly, Examiner Ramos will continue with the entire prosecution of this application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722